blood sample while in possession of the Las Vegas Metropolitan Police
                Department because they were untimely disclosed. The district court
                denied Parlet's motion to exclude the printouts because his challenge to
                the chain of custody was untimely and Parlet fails to demonstrate that
                this constituted an abuse of discretion. See NRS 174.295(2); Mclellan, 124
                Nev. at 267, 182 P.3d at 109.
                            Third, Parlet asserts that the district court abused its
                discretion by preventing him from questioning the State's expert witness
                about her personal knowledge of errors made by the chemist who
                previously tested his blood sample. We conclude that the district court
                abused its discretion by disallowing this line of questioning.     See NRS
                48.015; NRS 48.035(1). The error however, was harmless, particularly in
                light of the strong evidence supporting the conclusion that the blood tested
                was Parlet's and the expert's testimony that she had no personal
                knowledge of any errors relating to toxicology.    See Valdez v. State, 124
                Nev. 1172, 1189, 196 P.3d 465, 476 (2008) (defining nonconstitutional
                harmless error). Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.



                                        GibBons


                                          ,J.
                Douglas                                   Saitta

                cc: Hon. Kimberly A. Wanker, District Judge
                     Christopher R. Arabia
                     Nye County District Attorney
                     Attorney General/Carson City
                     Nye County Clerk
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     2